     Case 1:20-cv-00629-PLM-SJB ECF No. 8 filed 08/07/20 PageID.8 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION
                                          ______

BILLY JOE PAIGE,

                       Plaintiff,                      Case No. 1:20-cv-629

v.                                                     Honorable Paul L. Maloney

HEIDI WASHINGTON,

                       Defendants.
____________________________/

                           OPINION DENYING LEAVE
                 TO PROCEED IN FORMA PAUPERIS - THREE STRIKES

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Plaintiff seeks leave to proceed in forma pauperis. Because Plaintiff has filed at least three

lawsuits that were dismissed as frivolous, malicious or for failure to state a claim, he is barred from

proceeding in forma pauperis under 28 U.S.C. § 1915(g). The Court will order Plaintiff to pay the

$400.00 civil action filing fee applicable to those not permitted to proceed in forma pauperis. This

fee must be paid within twenty-eight (28) days of this opinion and accompanying order. If Plaintiff

fails to pay the fee, the Court will order that this case be dismissed without prejudice. Even if the

case is dismissed, Plaintiff must pay the $400.00 filing fee in accordance with In re Alea, 286 F.3d

378, 380-81 (6th Cir. 2002).

                                             Discussion

               The Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321

(1996), which was enacted on April 26, 1996, amended the procedural rules governing a prisoner’s

request for the privilege of proceeding in forma pauperis. As the Sixth Circuit has stated, the

PLRA was “aimed at the skyrocketing numbers of claims filed by prisoners–many of which are
   Case 1:20-cv-00629-PLM-SJB ECF No. 8 filed 08/07/20 PageID.9 Page 2 of 9



meritless–and the corresponding burden those filings have placed on the federal courts.” Hampton

v. Hobbs, 106 F.3d 1281, 1286 (6th Cir. 1997). For that reason, Congress created economic

incentives to prompt a prisoner to “stop and think” before filing a complaint. Id. For example, a

prisoner is liable for the civil action filing fee, and if the prisoner qualifies to proceed in forma

pauperis, the prisoner may pay the fee through partial payments as outlined in 28 U.S.C. § 1915(b).

The constitutionality of the fee requirements of the PLRA has been upheld by the Sixth Circuit.

Id. at 1288.

                In addition, another provision reinforces the “stop and think” aspect of the PLRA

by preventing a prisoner from proceeding in forma pauperis when the prisoner repeatedly files

meritless lawsuits. Known as the “three-strikes” rule, the provision states:

        In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
        or proceeding under [the section governing proceedings in forma pauperis] if the
        prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
        facility, brought an action or appeal in a court of the United States that was
        dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
        which relief may be granted, unless the prisoner is under imminent danger of
        serious physical injury.

28 U.S.C. § 1915(g). The statutory restriction “[i]n no event,” found in § 1915(g), is express and

unequivocal. The statute does allow an exception for a prisoner who is “under imminent danger

of serious physical injury.” The Sixth Circuit has upheld the constitutionality of the three-strikes

rule against arguments that it violates equal protection, the right of access to the courts, and due

process, and that it constitutes a bill of attainder and is ex post facto legislation. Wilson v. Yaklich,

148 F.3d 596, 604-06 (6th Cir. 1998).

                Plaintiff has been an active litigant in the federal courts in Michigan. In more than

three of Plaintiff’s lawsuits, the court entered dismissals because the complaint was frivolous,

malicious or failed to state a claim. See Paige v. U.S. Dist. Ct., W.D. Mich., No. 2:11-cv-129

(W.D. Mich. May 26, 2011); Paige v. Manisto, et al., No. 2:06-cv-32 (W.D. Mich., Feb. 13, 2006);
                                                   2
  Case 1:20-cv-00629-PLM-SJB ECF No. 8 filed 08/07/20 PageID.10 Page 3 of 9



Paige v. Violetta et al., No. 2:04-cv-183 (W.D. Mich. Dec. 8, 2004); Paige v. Pennell, et al., No.

2:02-cv-169 (W.D. Mich., Apr. 7, 2003); Paige v. Pandya, No. 1:00-cv-33 (W.D. Mich., Mar. 8,

2000). Plaintiff also has been denied leave to proceed in forma pauperis under the three-strikes

rule on approximately 20 prior occasions. See, e.g., Paige v. Napel, No. 2:12-cv-8 (W.D. Mich.

Feb. 1, 2012); Paige v. U.S. Dist. Ct. et al., No. 2:12-cv-3 (W.D. Mich. Jan. 12, 2012); Paige v.

Unknown Part(y)(ies) et al., No. 2:11-cv-505 (W.D. Mich. Feb. 2, 2012).

               Moreover, Plaintiff’s allegations do not fall within the “imminent danger”

exception to the three-strikes rule. 28 U.S.C. § 1915(g). The Sixth Circuit set forth the following

general requirements for a claim of imminent danger:

               In order to allege sufficiently imminent danger, we have held that “the threat
       or prison condition must be real and proximate and the danger of serious physical
       injury must exist at the time the complaint is filed.” Rittner v. Kinder, 290 F. App’x
       796, 797 (6th Cir. 2008) (internal quotation marks omitted). “Thus a prisoner’s
       assertion that he or she faced danger in the past is insufficient to invoke the
       exception.” Id. at 797-98; see also [Taylor v. First Med. Mgmt., 508 F. App’x 488,
       492 (6th Cir. 2012)] (“Allegations of past dangers are insufficient to invoke the
       exception.”); Percival v. Gerth, 443 F. App’x 944, 946 (6th Cir. 2011) (“Assertions
       of past danger will not satisfy the ‘imminent danger’ exception.”); cf. [Pointer v.
       Wilkinson, 502 F.3d 369, 371 n.1 (6th Cir. 2007)] (implying that past danger is
       insufficient for the imminent-danger exception).

                In addition to a temporal requirement, we have explained that the
       allegations must be sufficient to allow a court to draw reasonable inferences that
       the danger exists. To that end, “district courts may deny a prisoner leave to proceed
       pursuant to § 1915(g) when the prisoner’s claims of imminent danger are
       conclusory or ridiculous, or are clearly baseless (i.e. are fantastic or delusional and
       rise to the level of irrational or wholly incredible).” Rittner, 290 F. App’x at 798
       (internal quotation marks and citations omitted); see also Taylor, 508 F. App’x at
       492 (“Allegations that are conclusory, ridiculous, or clearly baseless are also
       insufficient for purposes of the imminent-danger exception.”).

Vandiver v. Prison Health Services, Inc., 727 F.3d 580, 585 (6th Cir. 2013). A prisoner’s claim

of imminent danger is subject to the same notice pleading requirement as that which applies to

prisoner complaints. Id. Consequently, a prisoner must allege facts in the complaint from which



                                                 3
  Case 1:20-cv-00629-PLM-SJB ECF No. 8 filed 08/07/20 PageID.11 Page 4 of 9



the Court could reasonably conclude that the prisoner was under an existing danger at the time he

filed his complaint, but the prisoner need not affirmatively prove those allegations. Id.

                Plaintiff presently is incarcerated at the Marquette Branch Prison (MBP), though

most of the actions about which he complains occurred while he was housed at the Carson City

Correctional Facility (DRF). Plaintiff alleges that Defendant MDOC Director Heidi Washington

did not take quick enough action in March and April of this year in response to the COVID-19

pandemic, thereby placing Plaintiff at risk of contracting the disease. Specifically, Plaintiff

contends that, although all prison facilities were locked down on March 13, 2020, the MDOC did

not take immediate action in March and April to ensure that all staff members were tested before

entering the facility. Plaintiff complains that he is at particular risk of contracting the disease,

because he uses a CPAP machine to correct a condition causing shortness of breath. Plaintiff also

alleges that he presently is suffering a mild respiratory illness, which he believes is consistent with

COVID-19. He seeks prospective injunctive relief in the form of greater protections and release

from custody.

                To the extent that Plaintiff alleges that Defendant took inadequate measures in

March and April of this year, his allegations fail to show imminent danger, because those alleged

actions occurred in the past, and three months have gone by since those alleged failures. As

discussed, past harms or risks of harm do not demonstrate imminent danger. Vandiver, 727 F.3d

at 585. In addition, the Court notes that there are currently no confirmed cases of prisoners with

COVID-19 at MBP, where Plaintiff is now housed, and only one confirmed case has arisen at

DRF, where he formerly was housed. (See https://medium.com/@MichiganDOC/mdoc-takes-

steps-to-prevent-spread-of-coronavirus-covid-19-250f43144337 (updated July 29, 2020; last




                                                  4
  Case 1:20-cv-00629-PLM-SJB ECF No. 8 filed 08/07/20 PageID.12 Page 5 of 9



visited July 30, 2020). Plaintiff offers only his generalized and speculative fears that he is at a

higher risk for contracting COVID-19 at MBP.

               Moreover, the MDOC has taken significant measures to limit the threat posed by

COVID-19:

      Personal Protective Equipment, cleaning and mitigation measures
      Michigan State Industries has produced masks for all prisoners and correctional facility
       staff to wear. Each employee and prisoner received three masks each and the masks can
       be laundered and worn again. Facility staff are also permitted to bring their own PPE, such
       as masks, gloves and gowns. Staff are expected to wear their mask during their entire shift
       and prisoners are expected to also wear their masks at all times, except while eating,
       sleeping or showering. Michigan State Industries also manufactured gowns, protective
       eyewear and protective suits. Every facility was expected to receive a new order of MSI
       masks for both prisoners and staff as of late July. These are made of a lightweight material
       for use during the summer months. Prisoners will receive three each and staff will receive
       three each as well. FOA and Central Office staff will be receiving new masks as well.
      All MDOC staff transporting a prisoner on or off grounds are required to be dressed in full
       personal protective equipment (PPE), which is available for those employees.
      All facilities have received approval from the regional sanitation officer to use bleach
       during facility cleaning. Facilities have enhanced cleaning efforts and cleaning products
       are available to clean commonly-used areas and phones before and after use. Cleaning
       efforts have been doubled at facilities with vulnerable prisoner populations. We have
       increased our production of soap and ensured that all prisoner areas and bathrooms have
       plentiful access to soap. Soap has been distributed to prisoners and prisoners have been
       told that if they need more soap they only need to ask. Additional soap will be provided at
       no charge. CDC posters detailing proper hygiene practices have been posted in
       correctional facilities and have also been recreated digitally so they play on TV screens
       throughout our facilities. These are the same posters you will see in your community and
       throughout State of Michigan office buildings.
      Movements have been modified to help facilitate social distancing and the number of
       prisoners attending classes and meals has been reduced so prisoners can be seated farther
       apart. Prisoners and staff are frequently reminded of the need for social distancing and
       prisoners are instructed not to gather in groups on the yard. Activities such as basketball
       and weight pit have been suspended to encourage social distancing, as well. There are also
       markers and cones set up for med lines and in the chow hall as a visual reference for
       prisoners on how far apart they should stand.
      The department has been leading the nation when it comes to consistent testing of the
       prisoner population. Following the completion Friday, May 22, of testing prisoners at
       Michigan Reformatory in Ionia for COVID-19, the Michigan Department of Corrections
       has completed its goal of testing every prisoner in its system. . . .
      Visits and Transfers
      Visitation at facilities statewide was suspended as of March 13.



                                                5
Case 1:20-cv-00629-PLM-SJB ECF No. 8 filed 08/07/20 PageID.13 Page 6 of 9



   After suspending visitation at all correctional facilities to protect the health of staff,
    prisoners, and the public, Director Heidi Washington convened a Visiting Operations
    Committee to develop recommendations for reactivating prisoner visits. The committee
    recommended establishing a pilot project to evaluate the use of video visitation technology
    and online scheduling of prisoner visits. . . .
   The department worked with communication vendors GTL and JPay to provide enhanced
    services for prisoners to communicate with family and friends during the period without
    visits. JPay is continuing to offer two free stamps per week and a 10% discount on stamps
    through Aug. 31, 2020. GTL’s internet and mobile fees are reduced with the regular $2.95
    transaction fee reduced to $1.95 and the $1.95 transaction fee reduced to $0.95. GTL had
    previously provided one free, five-minute phone call every seven days for the first two
    weeks of May 2020 and, for the entire month of May, GTL reinstated the internet and
    mobile fees with reduced rates. We will continue to work with the companies on anything
    else they may be willing to provide.
   In connection with visitation suspension, face-to-face college classes at all facilities have
    also been suspended effective immediately. The MDOC will work with higher education
    institutions willing and able to deliver classes as correspondence courses. Core
    programming and school classes taught by MDOC staff will continue.
   Outside contractors for substance abuse programming will be allowed inside and will be
    screened upon entry per the screening protocol. Attorney visits will continue to be
    authorized.
   During this time, transfers of prisoners or staff between facilities will not be authorized
    without the approval of the Assistant Deputy Director or higher.
   The department issued protocol to all county sheriff offices to offer guidance on screening
    and other preventative measures.
   Quarantine and Care of Sick Prisoners
   Facility healthcare staff will meet with prisoners who have presented with symptoms of
    coronavirus. The MDOC does not make the diagnosis of the coronavirus. The department
    is following the Michigan Department of Health and Human Services protocol. If a
    prisoner has symptoms and meets the criteria for testing, the MDOC can test the prisoner.
   Prisoners who test positive for the virus are isolated from the general population and any
    prisoners or staff they have had close contact with are identified and notified of the need
    to quarantine.
   Prisoners who test positive may be transferred to the department’s designated quarantine
    unit at G. Robert Cotton Correctional Facility. The department also previously operated
    quarantine units at Carson City Correctional Facility and the former Maxey Annex, which
    is located near Woodland Center Correctional Facility. . . . These units are in buildings that
    are completely separated from each of the correctional facilities. They had limited
    movement and access to these units was extremely limited. Only a small number of
    designated staff work in the unit in 12-hour shifts to limit the number of people entering.
    Those staff members report directly to the unit and do not enter the main correctional
    facility. Prisoners transferred to the unit also stay on the unit and do not enter any other
    areas of the prison.
   Prisoners who have been identified as having close contact with another prisoner who tests
    positive, but have not tested positive for the virus themselves, will be isolated from the
    general population at their facility for the 14-day quarantine period.

                                              6
Case 1:20-cv-00629-PLM-SJB ECF No. 8 filed 08/07/20 PageID.14 Page 7 of 9



   Co-pays for prisoners who need to be tested for COVID-19 have been waived.
   Prisoners have been urged to notify healthcare if they are sick or experiencing symptoms
    of illness so they can be evaluated. Prisoners who require outside medical attention will
    be transported to an area hospital for treatment.
   Prisoners are considered in step-down status when they no longer have symptoms, are no
    longer considered contagious and have been medically cleared by our chief medical officer.
   Parole Information
   The MDOC Parole Board continues to hold parole hearings and is reviewing all eligible
    cases to determine prisoners who can be safely released at this time. In addition, the
    department will begin holding remote public Parole Board hearings for parolable life
    sentence and clemency cases. . . .
   The department continues to review individual cases and the Parole Release Unit is
    working to process parole releases for prisoners with positive parole decisions as quickly
    and safely as possible.
   We are no longer allowing parole representatives to enter correctional facilities for parole
    hearings as an additional step to limit the potential introduction of illness. . . .
   The Parole Board is aware that prisoners do not have access to certain programming and
    the Board is taking that into consideration. . . .
   We continue to monitor the prisoner population, our parole and probation population and
    the parole process as this pandemic continues, in order to consider all options to ensure the
    safety of offenders under our supervision.
   All of our paroles are done with public safety in mind. The Parole Board looks at each
    individual on a case-by-case basis and will only grant a parole if they believe that person
    will not be a harm to society.
   All prisoners set to parole must take a COVID-19 test before being released. The MDOC
    is working to expedite the parole release of those individuals who can safely and legally be
    released at this time. There are a number of steps that are included in the parole release
    process, which now includes testing for COVID-19 to ensure the individual will not pose
    a risk to loved ones or the community upon release. . . .
   Staff Measures and Information
   The need for social distancing to help prevent the spread of this virus has included asking
    organizations to have as many people telecommute as possible, and the MDOC is doing
    that to the extent we can. . . .
   ALL correctional facility employees continue to report to work. Our facilities need to
    continue operating as close to normal as possible for the safety of those both outside and
    inside the institution. We need to continue to keep those incarcerated engaged and
    occupied in a productive manner to ensure the stability, safety and security of our
    facilities. . . .
   Anyone entering facilities will be subject to enhanced screening prior to entering. This
    includes answering screening questions and having their temperatures taken. Anyone
    suspected of having symptoms will not be allowed in the facility. . . .
   Operational Changes
   Corrections Transportation Officers or other department staff will be reassigned to facilities
    to augment custody staff as determined by Assistant Deputy Directors.
   No out-of-state business travel will be allowed until further notice. All in-state business
    travel should be for essential matters only.

                                              7
  Case 1:20-cv-00629-PLM-SJB ECF No. 8 filed 08/07/20 PageID.15 Page 8 of 9



      Most construction projects have been placed on hold. Each project will be evaluated on a
       case-by-case basis.
      Staff are encouraged to use phone calls, email and teleconferencing in place of in-person
       meetings when possible. Any necessary in-person meetings should be limited as much as
       possible and the size of the meeting should be reduced to allow for attendees to stay the
       recommended 6-foot distance apart.

(Id.) Further, the MDOC issued a COVID-19 Director’s Office Memorandum (DOM) on April 8,

2020, and issued a revised DOM on the subject on May 26, 2020, see MDOC DOM 2020-30R2

(eff. May 26, 2020) (outlining specific precautions to be taken by staff members, including the use

of personal protective equipment and hand sanitizer), and again on May 27, 2020, see MDOC

DOM 2020-30R3 (eff. May 27, 2020) (same). Among the newly adopted procedures, the DOM

states that “[c]ell moves shall only be made if absolutely necessary (e.g., medical, PREA).” (Id.)

               In sum, the MDOC has taken extraordinary measures to protect prisoners from

exposure to COVID-19, and the lack of cases at Plaintiff’s present facility further reduces any

likelihood that Plaintiff is in imminent danger. Further, to the extent that Plaintiff indicates that

he was suffering a mild respiratory illness at the time he filed his complaint, he neither makes

allegations concerning his inability to get treatment or testing nor sues medical officials. Under

Defendant Washington’s policies, any prisoner with symptoms of COVID-19 is entitled to be seen

without a co-pay and tested. Plaintiff makes no allegation that he has been denied any such

treatment. He therefore fails to allege that his symptoms place him in imminent danger.

               While the Court is sympathetic to Plaintiff’s general concern about the COVID-19

virus, speculation about the mere possibility that he will become infected by the virus does not

constitute imminent danger.

               Therefore, § 1915(g) prohibits Plaintiff from proceeding in forma pauperis in this

action. Plaintiff has twenty-eight (28) days from the date of entry of this order to pay the entire

civil action filing fee, which is $400.00. When Plaintiff pays his filing fee, the Court will screen

                                                 8
  Case 1:20-cv-00629-PLM-SJB ECF No. 8 filed 08/07/20 PageID.16 Page 9 of 9



his complaint as required by 28 U.S.C. § 1915A and 42 U.S.C. § 1997e(c). If Plaintiff does not

pay the filing fee within the 28-day period, this case will be dismissed without prejudice, but

Plaintiff will continue to be responsible for payment of the $400.00 filing fee.



Dated:    August 7, 2020                               /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge


SEND REMITTANCES TO THE FOLLOWING ADDRESS:

Clerk, U.S. District Court
399 Federal Bldg.
110 Michigan St., N.W.
Grand Rapids, MI 49503

All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                                 9
